                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

ANN Y. RODRIGUEZ,

      Plaintiff,
v.                                                Case No. 8:18-cv-1220-T-AAS

THE MURKIN GROUP, LLC,

      Defendant.
______________________________________/

                                       ORDER

      This order follows today’s mediation before the undersigned. After thorough

review of the proposed settlement agreement, the undersigned finds the terms fair

and reasonable consistent with Lynn’s Food Stores, Inc. v. United States, 679 F.2d

1350 (11th Cir. 1982). Therefore, the parties’ settlement agreement is APPROVED.

      This case is DISMISSED subject to the right of any party to move the court

within sixty days for the purpose of entering a stipulated form of final order or

judgment; or, on good cause shown, to reopen the case for further proceedings. After

the sixty days, the Clerk will dismiss this case with prejudice.

      ORDERED in Tampa, Florida on December 20, 2018.




                                           1
